ON REHEARING
BELL, J.
In the judgment rendered in this matter, by this court, on November 2, 1925, the judgment of the trial court maintaining the exception of lis pendens and dismissing the suit was reversed and set aside upon the ruling made in Saint vs. Martel, 126 La. 245, and other authorities cited by us, to the effect that “an exception of lis pendens has no legal basis to rest on, when predicated upon the pendency of a suit in the same court as that in which it is pleaded. The prohibition is against the bringing of the same cause ‘before two separate courts’ of ‘concurrent jurisdiction’.”
Such was the law consonant with the provisions of Art. 94 of the Code of Practice as it' then read. However, our attention had not been called at the previous hearing of this case, nor had we then considered the present provisions of Art. 94, as amended by Act 62 of 1918, in the light of which amendment the ruling in the case of Saint vs. Martel can no longer obtain. Under the amended Article, an exception of lis pen-dens is now well pleaded where a plaintiff urges the same cause of action in two separate suits brought before the same or separate courts. Despite the above rule of procedure, we adhere to our former judgment regarding the aforesaid exception for additional and . different reasons, however, than those previously assigned.
At the rehearing of this case, by agreement of all parties, the record in the case of Moise vs. Weems, No. 129,013 of the Docket of the Civil District Court for the Parish of Orleans, was filed in this court and made part of the record in the instant' case now on appeal. It appears from the record now offered that Moise, one of the defendants in the case now on appeal, filed suit on October 23, 1919, against Miss Louise A. Weems, the present appellant, claiming certain fees due him- as architect under contract of employment. To this suit upon contract, Miss Weems pleaded, on November 19, 1919, certain exceptions, which were not considered by the trial court until June 18, 1924, and which were then referred to the merits. On July 10, 1924, Miss Weems filed an answer coupled with a demand in reconvention' for damages which she claimed had been suffered *228by her because of the illegal recordation by Moise of an alleged lien, and because of further recordation of notice that he, Moise, had filed suit against Miss Weems upon the aforesaid contract.
The suit now on appeal was instituted on June 12, 1923; it involves an action ex delicto, predicated upon the same cause of action and the same averments as pleaded in the reconventional demand filed by appellant in the suit of Moise against Weems. On June 30, 1923, Moise1 filed the exception of lis pendens now under consideration.
It is evident from the chronological dates above narrated that the reconventional demand in the first suit was not filed until nearly two years subsequent to the filing of the exception of lis pendens in the second or present suit. The argument of counsel for defendant and appellee that the exception was directed against the reconventional demand in the first suit, is therefore untenable.
In any event, the first action is one ex contractu, while the second is one ex delicto. The two suits do not present the same cause of action, nor is the respective plaintiff and defendant in each suit the same plaintiff and defendant in both suits. No such situation is contemplated by Arts. 94 and 335, Par. 2, of the Code of Practice.
We think now, as previously, that the ends of justice will be best subserved by cumulating this suit with the prior one between the same parties.
It is therefore ordered that the original judgment.of this court be reinstated as the final judgment in this matter.